Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claims 1-10 recite “foresaid”, it is suggested that Applicant remove this limitation from all the claims since the limitation of “the” is already referring to the previous foresaid structures.
Claim 1 Line 3 recites “At least”, it is suggested that Applicant replace the limitation with --at least--.
Claim 1 Line 3 recites “groups of”, it is suggested that Applicant remove this limitation since there are two connecting pipes. 
Claim 1 Lines 3-4 recite “parallel between the connecting pipes”, it is suggested that Applicant remove this limitation since it does not appear to add further to the claim.
Claim 1 Line 5 recites “; And”, it is suggested that Applicant replace the limitation with --; and--.
Claim 1 Line 5 recites “groups of”, it is suggested that Applicant remove this limitation since there are two trampoline supporting surfaces.
Claim 1 Line 6 recites “the outside”, it is suggested that Applicant replace the limitation with --an outside--.  
Claim 1 Line 7 recites “the inner”, it is suggested that Applicant replace the limitation with --an inner--.   
Claim 1 Line 9 recites “the outer side”, it is suggested that Applicant replace the limitation with --an outer side--.   
Claim 1 Line 10 recites “the bottom end”, it is suggested that Applicant replace the limitation with --a bottom end--.   
Claim 2 Line 3 recites “the inside”, it is suggested that Applicant replace the limitation with --the inner side-- since it appears Applicant is referring to the same inner side of the supporting surfaces.    
Claim 3 Line 6 recites “the outside”, it is suggested that Applicant replace the limitation with --an outside--.  
Claim 3 Line 3 recites “which is”, it is suggested that Applicant replace the limitation with --the connector is--.   
Claim 3 Line 4 recites “pipe. The”, it is suggested that Applicant replace the limitation with --pipe, the--.   
Claim 3 Line 4 recites “the upper part”, it is suggested that Applicant replace the limitation with --an upper part--.   
Claim 4 Line 3 recites “through the rotation of pin shaft”, it is suggested that Applicant replace the limitation with --through rotation of a pin shaft--.   
Claim 4 Line 5 recites “connecting pipe”, it is suggested that Applicant replace the limitation with --connecting pipes.--   
Claim 6 Line 4 recites “pad. The”, it is suggested that Applicant replace the limitation with --pad, the--.   
Claim 7 Line 2 recites “the lower part”, it is suggested that Applicant replace the limitation with --a lower part--.   
Claim 7 Line 4 recites “mechanism. The”, it is suggested that Applicant replace the limitation with --mechanism, the--.   
Claim 7 Line 5 recites “the top”, it is suggested that Applicant replace the limitation with --a top--.   
Claim 7 Line 5 recites “through the rotation”, it is suggested that Applicant replace the limitation with --through rotation--.   
Claim 7 Line 7 recites “pipe. The”, it is suggested that Applicant replace the limitation with --pipe, the--.   
Claim 8 Line 3 recites “the bottom end”, it is suggested that Applicant replace the limitation with --a bottom end--.   
Claim 8 Line 4 recites “groups of the foresaid”, it is suggested that Applicant remove the limitation.
Claim 8 Line 4 recites “connecting pipe”, it is suggested that Applicant replace the limitation with --connecting pipes--.
Claim 9 Line 5 recites “panels. The”, it is suggested that Applicant replace the limitation with --panels, the--.   
Claim 9 Line 5 recites “the inner sides”, it is suggested that Applicant replace the limitation with --inner sides--.   
Claim 9 Line 6 recites “the rotation”, it is suggested that Applicant remove “the”.
Claim 9 Line 3 recites “the outsides”, it is suggested that Applicant remove “the”.
Claim 9 Line 5 recites “screws. A”, it is suggested that Applicant replace the limitation with --screws, a--.   
Claim 10 Line 4 recites “distribution. The”, it is suggested that Applicant replace the limitation with --distribution, an--.   
                Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 4 recites “and the end of connecting pipe is”, however, at least two connecting pipes have been previously disclosed and therefore it is unclear if Applicant is referring to one of the connecting pipes or each connecting pipe. In order to proceed, the Office will interpret the claim such as --and ends of the connecting pipes--.
Claims 1-10 will later recite “connecting pipe”, it is unclear if Applicant is referring to one of the connecting pipes of each connecting pipe. In order to proceed, the Office will interpret the claim such that Applican tis referring to both and the limitation should be replaced with --connecting pipes--.
Claim 1 Line 6 recites “the trampoline supporting surface”, however, at least two supporting surfaces have been previously disclosed and therefore it is unclear if Applicant is referring to one of the trampoline supporting surfaces or each trampoline supporting surface. In order to proceed, the Office will interpret the claim such as --the trampoline supporting surfaces--.
Claims 2-10 will later recite “trampoline supporting surface”, however, at least two supporting surfaces have been previously disclosed and therefore it is unclear if Applicant is referring to one of the trampoline supporting surfaces or each trampoline supporting surface. In order to proceed, the Office will interpret the claim such as --trampoline supporting surfaces--.
Claim 3 recites the limitation "the frame" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --a--.
Claim 5 recites the limitation "the mounting holes" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” removed.
Claim 5 recites the limitation "the threaded connection with the foresaid plastic thumb screw" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, the limitation will be replaced with -- a threaded connection with a plastic thumb screw--
Claim 6 recites the limitation "the frame" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --a--.
Claim 7 recites the limitation "the plastic thumb screw " in Line 8.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --a--.
Claim 8 recites the limitation "the invention" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, the limitation will be replaced with --the trampoline--.
Claim 9 recites the limitation "the horizontally distributed pin shaft" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --a--.
Claim 9 recites the limitation "the quick removal screws" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be removed.
Claim 9 recites the limitation "the screw hole" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --a--.
Claim 10 recites the limitation "the assembly pipe" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --an--.
Claim 10 recites the limitation "the assembly pipe cover" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --an--.
Claim 10 recites the limitation "the screw bolt assembly" in Lines 6.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --a--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Laseman et al (US 4483531) in view of Publicover et al (US 20130210590).
Regarding Claim 1, Laseman et al teaches a structural improvement of a trampoline is characterized in that it includes:               At least two groups of connecting pipes 30,34,36 are distributed in parallel between the connecting pipes, and the end of the connecting pipe is provided with an inner foot members 27;
                And two groups of trampoline supporting surfaces 12,16 are respectively arranged on the outside of both ends of the connecting pipe 30, the trampoline supporting surfaces 16 are respectively connected with the foresaid connecting pipe on the inner side (Refer to annotated Fig. 1 below), and the trampoline supporting surface 16 is provided with a supporting foot frame mechanism 22,28 on the outer side.                  And the supporting foot frame mechanism 22,26, 28 is provided with an outer foot member 28 on the bottom end (Refer to annotated Fig. 1 below).
    PNG
    media_image1.png
    345
    798
    media_image1.png
    Greyscale

Refer to Fig. 5B Paragraph [0125]:” This creates a double thickness of the legs, which provides additional stability when used in concert with base footings or pads, 105 and 107 (FIGS. 1C & 1E).”). Publicover et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the foot members 27,28 of Laseman et al to comprise pads as taught by Publicover et al to provide cushioning for the impact of the trampoline on the ground/floor.
 Regarding Claim 2, Laseman et al in view of Publicover et al continues to teach the foresaid trampoline supporting surface 12,16 is arranged horizontally or arranged in an inclined way toward the inside (Refer to annotate Fig. 1 above).
Regarding Claim 6, Laseman et al in view of Publicover et al continues to teach the supporting foot frame mechanism 22, 26, 28 comprises at least one upper connecting part 26 connected with the trampoline supporting surface 12,16 and a lower supporting part for installing the foresaid outer foot pad 28. The upper connecting part is connected with the frame 14 of the foresaid trampoline supporting surface 12,16, and the bottom end of the lower supporting part is provided with the foresaid outer foot pad 28.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laseman et al (US 4483531) in view of Publicover et al (US 20130210590), further in view of Wilkinson (US 5634870).
Regarding Claim 8, Laseman et al in view of Publicover et al teaches the claimed invention as noted above but fails to teach the invention also comprises a rotating handle, which is rotatably arranged at the top of a riser, and the bottom end of the riser is connected and fixed with one of the groups of the foresaid connecting pipes. Wilkinson teaches a trampoline exercise device comprising a rotating handle 72, which is rotatably arranged at the top of a riser 60,62,80,82, and the bottom end of the riser is connected and fixed a frame 14 (Refer to Fig. 5). It would have been obvious to modify the device or Laseman et al to be in view of Wilkinson et al such that there is a rotating handle 72, which is rotatably arranged at the top of a riser 60,62,80,82, and the bottom end of the riser is connected and fixed on one of the connecting pipes 34,36 for the purpose of allowing a user to performs upper body exercise as well as using the trampoline or at the same time. 
Allowable Subject Matter
Claim 3-5, 7, and 9-10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.